Citation Nr: 0613674	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-28 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to an initial compensable rating for left hip 
strain.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant served on active duty for training from 
September 1986 to February 1987.  Thereafter, she had periods 
of active duty for training and inactive duty training until 
1999 as a member of the military reserves.

In October 2004, a VA physician reported that the appellant 
is unemployable due to her service connected disabilities.  
This is referred to the RO for appropriate action.  

The issue of entitlement to an initial compensable rating for 
left hip strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current right hip disability cannot be 
disassociated from her in-service symptomatology.

2.  The veteran's current lumbar spine disability cannot be 
disassociated from her in-service symptomatology.


CONCLUSIONS OF LAW

1.  The appellant's right hip disability was incurred during 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The appellant's lumbar spine disability was incurred 
during military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that service connection is warranted 
for right hip and lumbar spine disabilities.  Because this 
decision effects a complete grant of the benefits sought on 
appeal, appellate review of these claims may be conducted 
without prejudice to the veteran, Bernard v. Brown, 4 Vet. 
App. 384 (1993), and it is unnecessary to analyze the impact 
of the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

Entitlement to service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or ACDUTRA, or for disability resulting from injury 
incurred during a period of inactive duty training 
(INACDUTRA).  38 U.S.C.A. §§ 101(24), 1110, 1131.  

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., degenerative joint disease) which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In regard to her claims of service connection, a review of 
the record shows that the 3 prongs of Hickson are met in 
regard to the right hip and lumbar spine disabilities.  There 
is evidence of current disabilities.  A VA physician in 
October 2004 noted that the appellant had bilateral hip 
degenerative joint disease and advanced degenerative joint 
disease of the lower spine with muscle spasm.

Secondly, there is in-service treatment and diagnoses 
regarding these disabilities.  The service medical records 
relate that the appellant was treated for a left hip injury 
in July 1983.  This was described as a possible stress 
fracture, and later on bone scan as a stress reaction.  The 
symptoms were bilateral, and injections were administered to 
both hips.  She complained of bilateral hip pain in June and 
September 1993.  She was also treated for back complaints in 
January 1981, June 1981, and July 1992.  On medical 
evaluation in July 1992 it was noted that she had decreased 
range of motion of the lumbar spine.  

At her personal hearing held before the undersigned Veterans 
Law Judge she reported that also hurt her hips and back when 
she slipped on a soapy floor.  She also injured her back when 
she was pushing a dolly.  The service medical records reflect 
that she received medical care for the described incidents 
although she did not specifically complain of back or hip 
pain at that time.  

Moreover, there is a medical opinion that provides a nexus 
between military service and the currently diagnosed 
disabilities.  The VA physician in October 2004 concluded 
that there was a direct connection between her hip and back 
disabilities and the hip injury in military service.  
Additionally, there is no medical opinion of record to 
contradict this opinion.     

Resolving all reasonable doubt in favor of the appellant, the 
Board finds that service connection is warranted for 
degenerative joint disease of the right hip and degenerative 
joint disease of the lumbar spine.  38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for degenerative joint 
disease of the right hip disability is granted.

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is granted.


REMAND

The appellant claims that she should be granted a higher 
evaluation for left hip strain.  The most recent VA 
compensation and pension examination was conducted in 
October 1998.  A new examination is required to evaluate the 
current degree of impairment.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997).   

A review of a February 2001 private examination report shows 
that the appellant stated that she applied for benefits from 
the Social Security Administration (SSA).  The RO should 
clarify whether she was granted SSA benefits, and if so, 
should obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and request her to update the list of the 
doctors and health care facilities that 
have treated her for her left hip 
disability.  If information is provided 
in sufficient detail, the RO should make 
arrangements to obtain all the records of 
the treatment afforded to the appellant 
from all the sources listed by her that 
are not already on file.  All information 
obtained should be made part of the file.

2.  The RO should clarify whether the 
appellant is receiving SSA benefits, and 
if so, request the SSA to furnish a copy 
of the decision awarding disability 
benefits and the evidence on which that 
grant was based.    

3.  The RO should arrange for a VA 
examination to determine the extent of 
the veteran's left hip disability.  Any 
indicated diagnostic study should be 
accomplished.  The examiner should 
provide a comprehensive report.  All 
pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) and stability 
testing.  The report should list all 
subjective complaints and objective 
findings in detail; particularly the 
examiner should address the extent of 
functional impairment attributable to any 
reported pain, fatigability, 
incoordination, or weakness.  The factors 
upon which the opinions are based must be 
set forth in detail.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


